Citation Nr: 0939141	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-06 418A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for residuals of right 
femur fracture with limb shortening.  

2.  Entitlement to service connection for residuals of crush 
injury, right foot.  

3.  Entitlement to service connection for hyperlipidemia.  

4.  Entitlement to service connection for hypoglycemia.  

5.  Entitlement to service connection for hearing loss, right 
ear.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs



INTRODUCTION

The Veteran served on active duty from June 1980 to August 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, for the Wilmington, Delaware RO.  

The Veteran was scheduled to testify at a hearing before the 
Board in September 2009.  Prior to that hearing, she informed 
VA that she was withdrawing her appeal.  


FINDING OF FACT

On September 24, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
N. RIPPEL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


